Citation Nr: 9910157
Decision Date: 04/12/99	Archive Date: 06/24/99

DOCKET NO. 90-47 027               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUES

1. Entitlement to compensation for familial spastic paraparesis,
based upon aggravation by a service-connected disability.

2. Entitlement to a compensable evaluation for residuals of a back
injury.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel 

INTRODUCTION

The veteran had active service from December 1942 to December 1945.
This case comes before the Board of Veterans' Appeals (Board) on
appeal from a January 1990 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.
This case was remanded by the Board in January 1991 and again in
August 1992.

The Board rendered a decision on the merits in a May 1994 decision,
which was appealed to the Court of Veterans' Appeals (Court). In
September 1995, the Court vacated the Board's decision and granted
a joint motion to remand the appeal. In January 1996, the Board
remanded this case for compliance with the joint motion for remand.
The RO completed the requested development, whereupon this case is
once again before the Board. The veteran recently withdrew his
appeal for an increased (compensable) rating for a left leg
disability.

FINDINGS OF FACT

1. Spastic paraplegia is not made worse by the veteran's service
connected disabilities.

2. Residuals of a back injury are characterized by complaints of
pain.

CONCLUSIONS OF LAW

1. Compensation, based upon aggravation by a service connected
disability, is not warranted for familial spastic paraparesis. 38
U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303(1998).

2. The criteria for a 10 percent rating for residuals of a back
injury have been met. 38 U.S.C.A.  1155, 5107 (West 1991); 38
C.F.R. 4.1-4.14, 4.71a, Diagnostic Code 5294 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran sustained an injury to the back and legs in a motor
vehicle accident during service in World War II and service
connection is effect for (1) residuals of a back injury and (2) a
contusion and laceration wound of the left leg, both of which were
sustained during the motor vehicle accident in service. The veteran
suffers from complaints of back pain and from hereditary familial
spastic paraparesis/paraplegia, although service connection has
been denied for the latter disability. The veteran seeks
compensation for his spasticity and maintains that, to the extent
that it is not entirely attributable to his motor vehicle accident
in service, it has been aggravated by the residuals of that motor
vehicle accident. He, therefore, seeks compensation for the
aggravation of his non-service connected disability in keeping with
the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995). He
also seeks an increased evaluation for residuals of his back
injury.

1. Spasticity

In Allen, the United States Court of Veterans Appeals held that
when aggravation of a veteran's non-service connected condition is
proximately due to or the result of a service-connected condition,
the veteran shall be compensated for the degree of disability over
and above the degree of disability existing prior to aggravation.
Although there is some evidence suggesting that the veteran's
service connected disabilities may have aggravated the veteran's
spasticity, the preponderance of the evidence reflects that this is
not the case.

Service medical records document treatment in March 1945 for
injuries to the left leg and to the back sustained when a jeep
struck an anti-tank mine. Those records

- 3 - 

do not reflect the presence of a neurological disorder. In July
1951, service connection was granted for residuals of a left leg
wound and a back injury.

In August 1961, the veteran underwent a VA orthopedic examination
during which he complained of intermittent back pain without
radiation. The veteran also complained of a mild ache in the right
thigh and of dragging his right foot. The examiner indicated that
the gait was normal and that there was no hyper-trophy, atrophy, or
spasticity, although the examiner also noted the presence of ankle
clonus on the right.

In October 1962, the veteran again underwent a VA examination at
which he complained of back pain. He also indicated that he began
experiencing right leg weakness three years earlier. Examination at
that time, however, revealed no abnormality of the lower
extremities. That same month, the veteran was hospitalized in
response to back pain and dragging of his right leg and foot. He
indicated at that time that he had been dragging his leg for 7 or
8 years and this had become progressively worse. He also complained
of paresthesia in the form of tingling sensations and sensations of
warmth in the leg. He indicated that his father had dragged his
feet in a similar manner, and that the veteran's 10 year old son
had a similar gait. The discharge report reflects a determination
that the veteran had a familial disease, and the veteran was
discharged without further medical treatment.

A March 1965 letter from a private physician reflects that the
veteran was seen that month, at which time he described a gait
problem which he indicated had been present for years and which he
indicated had become worse. He also indicated, as before, that his
father had a similar gait. At the time of the examination, the
veteran's cranial nerves were reportedly normal. The veteran had
spastic gait with some weakness of the lower extremity musculature.
Examination also revealed hyperreflexia, positive Babinski's and
ankle clonus. The author of the letter indicated that he believed
that the veteran had_4 spinal disorder, degenerative type, which he
characterized as familial in origin.

A 1967 entry notes a diagnosis of spastic paraparesis (familial)
progressive.

- 4 -

An October 1983 clinical history and physical examination report
reflects that the veteran at that time reported progressive
weakness of both lower extremities since 1961, as well as low back
and right groin pain. The impression was that of familial spastic
paraparesis, as well as herniated discs at L2-3, L4-5, and
degenerative disease of the lumbar spine.

In November 1983, the veteran underwent a bilateral total lumbar
laminectomy- foraminotomy L2-3, L3-4, L4-5. In April 1987, the
veteran underwent epidural anesthetic with steroid injection in
connection with pain of the back and legs. No paresthesia was noted
at any time.

A January 1984 notes the presence of spastic paraparesis as well as
groin pain. A March 1987 entry documenting back pain also indicates
that the veteran's legs were getting weaker.

A June 1989 letter from the Mayo Clinic reflects that the veteran
had undergone an evaluation for familial spastic paraparesis, that
for years the veteran had to ambulate in a way that had been
stressful to his joints and extremities and that this resulted in
mechanical back, hip and groin pain. The examiner, who noted the
presence of extension spasticity at the knees and hypesthesia to
pin prick in both feet, indicated that the veteran's condition had
deteriorated over the previous two years.

A November 1989 letter from the Mayo Clinic reflects an opinion by
a private physician that the veteran's "slowly progressive spastic
paraplegia started in childhood" and that one "would expect the
results to be much more severe and persistent than if the accident
had occurred in a person who does not have this kind of spastic
paraplegia." He added, "I do not mean that an accident will make
the primary disease worse; rather it means that the results of the
spastic paraplegia will make the results of the accident worse."

A May 1991 hospitalization report reflects diagnoses of hereditary
spastic paraparesis, status post-traumatic spinal injury, secondary
to combat trauma, and

- 5 - 

arachnoiditis. The hospital report reflects that the veteran had a
history of spastic parapareses and that there was a similar history
in the veteran's father and son. That report reflects that the
physicians at the Mayo Clinic had been consulted and that it was
the common impression of the physicians in both the hospital and
the Mayo Clinic that the veteran's spastic paraparesis "could have
been exacerbated by his injury in the service."

In August 1991, the veteran underwent an evaluation. The examiner's
report reflects that the veteran was involved in a jeep accident in
service and that shortly after service the veteran began
experiencing back pain. The report also notes a diagnosis of
hereditary spastic paraparesis. Diagnoses included hereditary
spastic paraparesis, arachnoiditis, and traumatic spinal cord
injury and minor head in' jury. The examiner's report reflects that
it was the opinion of the examiner, as well as that of the Mayo
Clinic neurologists, that the veteran's "spastic paraparesis could
have been exacerbated by his injury in the service and that his
major impairment and weakness to his lower extremities could to an
uncertain degree be attributable to his original injury."

In March 1996, the veteran underwent a VA examination for the
spine. He provided a history of a motor vehicle accident in service
and subsequent back pain. The examination report also reflects that
the veteran had been diagnosed over the years with familial spastic
paraplegia of the bilateral lower extremities with resultant
progressive lower extremity weakness. The impressions were (1)
severe degenerative disc disease of the lumbar spine which resulted
in debilitating pain, and (2) familial spastic paraplegia with
progressive and symmetric bilateral lower extremity weakness, which
at the time of the examination rendered the veteran wheelchair
bound. A March 1996 hospitalization report also documents diagnoses
of chronic low back pain secondary to a motor vehicle accident and
hereditary spastic paraplegia. In addition, a June 1996 entry in
treatment records notes the presence of hereditary spastic paraplegia.

In September 1996, the veteran underwent an examination for the
spine. The complete claims file was reviewed. The examiner noted a
history of a left lower leg

6 - 

injury and a lumbar strain injury, but added that the veteran's
spastic paraplegia was "the causative agent in his current
disability." The examiner added that there "was no possibility that
the symptomatology associated with the veteran's neurological
disorder, including spastic paraplegia, was exacerbated by the
veteran's service- connected back and leg injuries."

In October 1996, the veteran underwent a VA examination for the
peripheral nerves. The examiner noted that the veteran had a long-
standing history of chronic back pain following a motor vehicle
accident in 1945. In 1972, the veteran had a myelogram which was
complicated by arachnoiditis. He also noted that the veteran
carried a diagnosis of hereditary spastic paraparesis probably
associated with sensory neuropathy. The examiner observed that the
arachnoiditis complicated a previous back injury leading to a mixed
picture of radiculopathy superimposed on hereditary spastic
paraparesis. In an addendum, the examiner indicated that "[o]ver
time progressive change can be expected to occur in hereditary
spastic paraparesis. There is no evidence that such progressive
change has been affected by the service connected injuries."

An undated statement by the same physician who examined the veteran
in October 1996 reflects a conclusion that the veteran's back pain,
characterized as "probably secondary to his injury or lower
extremity weakness," led to the performance of a myelogram which
was complicated by arachnoiditis. The latter was characterized as
considerably contributing to the veteran's disability. That opinion
concludes "[s]o his disability could conceivably be related to his
service connected injury."

In January 1997, the complete claims file was reviewed by the same
physician who examined the veteran in September 1996. That report
indicates that the veteran's service connected back disability is
characterized by degenerative changes and that back pain and did
not accelerate or aggravate familial spasticity, which is
characterized by weakness of the lower extremities. A February 1997
addendum to that report reflects a conclusion that arachnoiditis
contributes to the veteran's back pain, but this would not cause
spastic weakness.

7 -

The preponderance of this evidence reflects that spasticity was not
made worse by the veteran's service connected injuries. The January
1997 and September 1996 reports, in particular, rule out any
possibility that the veteran's lower extremity weakness which
appears to be his principal disability are caused by or aggravated
by his service connected disabilities. These opinions are supported
by thorough rationales for the conclusions offered and,
particularly in the case of the January 1997 opinion, reflect a
review of the entire claims file.

As observed above, the claims file reflects an undated comment by
the physician who examined the veteran in October 1996 in which he
indicates that the veteran's back pain probably was secondary to
either his injury or lower extremity weakness, that veteran's back
pain led to the performance of a myelogram which was complicated by
arachnoiditis, that the arachnoiditis contributed to the veteran's
current disability, and that the veteran's disability, therefore,
could conceivably be related to his back injury. This opinion
leaves unclear what aspect of the veteran's current disability it
is that the veteran's back injury may have aggravated. However, a
February 1997 addendum to the January 1997 opinion concurs with the
conclusion that arachnoiditis contributes to the veteran's back
pain, adding that this would not cause spastic weakness.
Particularly in light of the October 1996 examiner's opinion that
there is no evidence that spastic paraparesis was affected by the
veteran's service connected injuries, the Board does not read the
undated opinion alluding to the possibility of a relationship
between the veteran's "disability" and his back injury as
suggesting that the back injury played a part in producing the
veteran's neurological deficits, including lower leg weakness. More
likely, the comment in question recognizes, as does the February
1997 addendum, that the veteran's myelogram and arachnoiditis may
have played role in producing his back pain, but not in
neurological symptoms such as lower leg weakness or spasticity.

In either event, the Board finds that the. ambiguously phrased and
equivocal comment, to the extent that it is at odds with the
opinions expressed by the January 1997 and September 1996
examiners, as well as the February 1997 addendum, is less probative
of the question at hand than the other two opinions. In this
opinion

- 8 - 

not only is the possibility of a relationship between two events
('the veteran's "disability" and his back injury) posited in
equivocal terms, but to the extent that it can be read to open the
possibility that the veteran's back injury played a role in
producing his lower extremity neurological symptoms, it seems to be
at odds with the conclusion in the October 1996 examination report.

Although the claims file also contains opinions, and in particular
the opinions of August and May 1991, suggesting that spastic
paraparesis could have been exacerbated by the veteran's injury in
service, both opinions refer only to a possibility of a
relationship between the two events. Assuming that these opinions
are nevertheless sufficient to render the veteran's claim well
grounded, the Board finds the opinions divorcing spasticity and the
associated lower extremity weakness from the effects of the
veteran's service connected disabilities more probative of the
issue at hand. Not only are the latter opinions unequivocal in this
respect, they are supported by a review of the claims file, whereas
it is not clear that the earlier opinions in this case were formed
with the benefit of similar review of the evidence in question. The
January 1997 report, moreover, specifically commented on the August
1991 opinion, characterizing it as "unsupportable given the
anatomical and pathological differences" outlined in the January
1997 report.

Although the 1991 reports both make reference to the concurring
opinion of the Mayo Clinic, a November 1989 letter from that clinic
reflects a conclusion not that the accident in service made spastic
paraplegia worse, but that the presence of spastic paraplegia made
the veteran's disability worse. This cryptic formulation does not
on its face appear consistent either with the 1991 opinions or with
the veteran's contention that spastic paraplegia was aggravated by
his injury in service. It further leaves unclear precisely what
symptomatology it is that can be attributed to the veteran's
accident. Even treating this letter as evidence supportive of the
veteran's claim, given the clarity and thoroughness of the January
1997 opinion and the presence of opinions consistent therewith, the
Board finds that the veteran's spasticity and paraplegia are not
made worse by his service connected injuries.

- 9 - 

II. Residuals of a Back Injury

Residuals of a back injury are evaluated as noncompensable under
diagnostic code 5294 pertaining to Sacroiliac injury and weakness.
Sacroiliac injury, like lumbosacral strain, warrants a
noncompensable rating if it results in slight subjective symptoms,
a 10 percent evaluation if it results in characteristic pain on
motion, and a 20 percent evaluation if it results in muscle spasm
on extreme forward bending and loss of lateral spine motion in the
standing position. 38 C.F.R. 4.71a, Diagnostic Code 5294.

In addition, limitation of motion of the lumbar spine warrants a 10
percent evaluation if it is slight and 20 percent evaluation if it
is moderate. 38 C.F.R. 4.71 a, Diagnostic Code 5292. The Board
observes that the VA's regulations, under 38 C.F.R. 4.40 and 4.45,
recognize that functional loss of a joint may result from pain on
motion or use, when supported by adequate pathology. See DeLuca v.
Brown, 8 Vet. App. 202, 205-7 (1995); see also Lichtenfels v.
Derwinski, 1 Vet. App. 484 (1991). Further, 38 C.F.R. 4.59, which
addresses the evaluation of arthritis, recognizes that painful
motion is an important factor of disability, entitled to at least
the minimum applicable evaluation.

The evidence cited above suggests that at least an element of the
veteran's complaints of back pain are attributable to his service
connected back injury. A March 1996 report characterizes the
veteran's pain as debilitating and requiring routine Darvocet
usage. The veteran's disability, therefore, would appear to warrant
a 10 percent evaluation based upon the presence of pain.

A higher evaluation, however, is not warranted. Although the
veteran currently is confined to a wheel chair, as he has been for
many years, his inability to ambulate is the result of a non-
service connected neurological disorder, which is unrelated to his
back injury. The September 1996 VA examiner who characterized the
veteran's familial spastic paraplegia as the causative agent in his
current disability also characterized the veteran's lumbar spine
injury as self-limited. Examinations obtained at the time when the
veteran still was able to walk, such as the VA

- 10 - 

examination in October 1962, although remote in time at this point,
nonetheless reflect that the veteran at that time suffered from no
limitation of motion, atrophy or spasm of his back. There is little
point in soliciting an orthopedic examination to ascertain
limitation of functions which the veteran is precluded from
performing by virtue of his non-service connected disabilities.
However, the history of the veteran's service connected injury,
together with current evidence minimizing much of the significance
of that injury, suggest a disability that does not result in
symptoms commensurate either with moderate limitation of motion or
limitations similar to those associated with a 20 percent
evaluation for lumbosacral strain. The evidence at hand, therefore,
weighs against an evaluation beyond 10 percent.

ORDER

Compensation for familial spastic paraparesis, based upon
aggravation by a service- connected disability, is denied.

A 10 evaluation for residuals of a back injury is granted, subject
to the provisions governing the award of monetary benefits.

BRUCE KANNEE 
Member, Board of Veterans' Appeals

